People v Irizarry (2015 NY Slip Op 00280)





People v Irizarry


2015 NY Slip Op 00280


Decided on January 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2015

Sweeny, J.P., Andrias, Moskowitz, Richter, Clark, JJ.


13899 99036/06

[*1] The People of the State of New York, Respondent,
vAlexander Irizarry, also known as Alex Irizarry De Leon. Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Bonnie C. Brennan of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Clara H. Salzberg of counsel), for respondent.

Order, Supreme Court, New York County (Megan Tallmer, J.), entered on or about August 4, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
All of defendant's challenges to his level three adjudication are unpreserved, and we decline to review any of them in the interest of justice. As an alternative holding, we reject them on the merits. The case summary constituted reliable hearsay, and the court properly relied on it (see Corrections Law § 168-n[3]; People v Epstein, 89 AD3d 570 [1st Dept 2011]). Moreover, since defendant did not challenge any of the facts contained in the case summary, it sufficed, standing alone, to support the court's determination (see People v Vaillancourt, 112 AD3d 1375 [4th Dept 2013], lv denied 22 NY3d 864 [2014]).
In any event, contrary to defendant's contentions on appeal, the record demonstrates the basis for the factual conclusions in the case summary. Defendant cites no basis on which to reject the case summary or statements contained therein as speculative or inaccurate, nor was their accuracy undermined by other more compelling evidence (see People v Mingo, 12 NY3d [*2]563, 573 [2009]). The case summary provided clear and convincing evidence supporting each of the point assessments challenged on appeal, including commission of an offense against a stranger, forcible compulsion, the victim's age, and defendant's parole violations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2015
CLERK